Citation Nr: 0420687	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left leg disorder.

2.  Entitlement to service connection for lung disorder as a 
result of asbestos exposure. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
thumb disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran testified at a Board 
hearing at the RO in March 2004.  Review of the record shows 
that the service connection claim for right thumb disorder 
was previously denied in December 1982, however, the RO 
appeared to have reopened the claim and a determination on 
the merits was done.  Although the RO may have determine that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, the issue as set forth on the title page of 
this decision is correct.


FINDINGS OF FACT

1.  Competent medical evidence showing a diagnosis of left 
leg disorder is not of record.

2.  Competent medical evidence showing a diagnosis of lung 
disorder as a result of asbestos exposure is not of record.

3.  Competent medical evidence of bilateral hearing loss is 
not of record.

4.  Competent medical evidence showing a diagnosis of 
tinnitus is not of record. 

5.  By rating decision in December 1982, the RO denied the 
veteran's claim of entitlement to service connection for 
right thumb disorder; the decision is final.  

6.  Evidence received since the December 1982 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for right thumb disorder.  

7.  Competent medical evidence links the veteran's current 
right thumb disorder to service.  


CONCLUSIONS OF LAW

1.  Left leg disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Lung disorder due to asbestos exposure was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service or any service-connected 
disability.  38 U.S.C.A. §§ 1131, 1153, 1154(b), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 
3.385 (2003).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1153, 
1154(b), 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

5.  The December 1982 rating decision, which denied 
entitlement to service connection for right thumb disorder, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has been received since the 
December 1982 rating decision, and the claim of entitlement 
to service connection for right thumb disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

7.  Right thumb disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in a December 2001 letter, did provide the 
veteran with VCAA notice prior to the May 2002 rating 
decision.  Although the VCAA letter provided to the veteran 
did not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  Subsequent to the 
VCAA letter in December 2001, a May 2003 statement of the 
case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The VCAA letter in December 2001 
and the May 2003 SOC specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In addition, the Board notes that at his hearing, the veteran 
submitted a medical record from Victoria Allen, D.O. and a 
lay statement from his brother along with a signed waiver of 
initial consideration of this evidence by the RO.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The Board notes that the veteran testified in his hearing 
that essentially his job duties as a mechanic in Vietnam 
placed him in combat zones.  He specifically recalled being 
under rocket attack in Vietnam.  Service records indicate 
that the veteran participated in a number of combat 
campaigns.  The Board notes that 38 U.S.C.A. § 1154(b) (West 
2002) provides that, in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
in service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2003).  It must be noted, 
however, that the presumption afforded under 38 U.S.C.A. § 
1154(b) addresses only the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence. Thus, this provision does 
not presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Left Leg Disorder

The veteran is claiming service connection for left leg 
disorder.  He testified at his March 2004 hearing that he 
recalled injuring his left leg in service and that he has a 
cyst in his left leg that never healed.  

Upon review, service medical records do not show treatment 
for or a diagnosis of left leg problems.  The veteran is not 
asserting that he injured his left leg in combat.  
Nevertheless, even assuming that he injured his left leg in 
service, there is no competent medical evidence showing a 
current diagnosis of left leg disorder.  Medical records from 
Victoria Allen, D.O. and Regional Medical Center from May 
2001 through October 2001 reveal findings for disabilities 
other than left leg disorder.  As noted previously, without 
competent medical evidence demonstrating a current diagnosed 
disability, the claim must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  Finally, there is also no medical 
evidence of a nexus between the any current left leg problem 
and service.  

The Board notes that the veteran was not provided a VA 
examination with his left leg disorder claim.  However, there 
is no competent medical evidence of a current diagnosis of 
left leg disorder.  There is also no evidence that he had a 
left leg disorder in service and he is not asserting that he 
hurt his leg in combat.  There is also no competent medical 
evidence showing that his left leg disorder is related to 
service. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's asserted 
left leg disorder began in service or is otherwise related to 
service.  Thus, the veteran's service connection claim for 
left leg disorder is denied.

Lung Disorder

The veteran is claiming service connection for lung disorder 
as a result of asbestos exposure.  He testified at his March 
2004 hearing that he believes his current lung condition was 
the result of  exposure to brake dust and other items while 
performing his duties as a mechanic in service.  

Upon review, there is no competent medical evidence showing a 
diagnosis of lung disorder.  Medical records from Dr. Allen 
and VA medical records from May 2001 through October 2001 
reveal findings for disabilities other than lung disorder.  
Furthermore, the March 2003 VA examination report for 
respiratory diseases noted that the veteran has shortness of 
breath, but no diagnosable disorder.  X-rays of the chest 
were found normal.  There is no official documentation of 
record that the veteran was exposed to asbestos during 
service.  However, even if the veteran was exposed to 
asbestos in service, there is no competent medical evidence 
of a current diagnosed disability.  The claim must therefore 
be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  

In addition, service medical records show that the veteran 
complained of wheezing in a June 1970 clinical record, but 
are otherwise negative for lung disorder.  Separation 
examination in July 1970 found that the lungs and chest were 
clinical evaluated as normal.  Finally, there is no medical 
evidence of a nexus between the veteran's claimed lung 
disorder and active service.  VA examination report found no 
relationship between the veteran's lung problems and service.  
There is no other competent medical evidence of record 
pertinent to this issue. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's claimed 
lung disorder began in service or is otherwise related to 
service.  Thus, the veteran's service connection claim for 
lung disorder is denied.

Bilateral Hearing Loss and Tinnitus

The veteran contends that his bilateral hearing loss and 
tinnitus are directly related to service.  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).  The provisions of 38 C.F.R. § 3.385 do not 
have to be met during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

At his March 2004 hearing, the veteran asserted that that he 
was exposed to rocket blasts and repetitive explosions in 
Vietnam.  However, service medical records are negative for 
hearing loss or tinnitus.  On the separation examination, his 
hearing, using the whispered voice testing, was 15/15 
bilaterally.  

In his testimony, the veteran questioned the competency of 
the separation examination in July 1970 pertaining to his 
hearing test.  Even assuming that the separation examination 
was incompetently performed, post-service medical records do 
not document any treatment for or diagnosis of hearing loss 
or tinnitus.  Medical records from Dr. Allen and VA medical 
records are negative for hearing loss or tinnitus.  Moreover, 
VA examination report dated in April 2003 indicated that the 
veteran did not have tinnitus.  

On the authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
25
LEFT
10
10
25
15
25

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  The above findings fail to demonstrate 
impaired hearing for VA compensation purposes.  38 C.F.R. 
§ 3.385 (2003).  

Other than the veteran's contentions, the record contains no 
competent evidence of bilateral hearing loss or tinnitus.  
The veteran is competent as laypersons to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disorders.  See Grottveit v. Brown , 5 Vet. 
App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As noted above, there must be a current disability resulting 
from a condition or injury in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  Here, there is no competent 
medical evidence that the veteran has bilateral hearing loss 
or tinnitus.  In the absence of proof of a present disorder 
there can be no valid claim.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's claims 
for bilateral hearing loss or tinnitus began in service or 
are otherwise related to service.  Thus, the veteran's 
service connection claims for bilateral hearing loss and 
tinnitus are denied.




New and Material Evidence

In an December 1982 rating decision, the veteran's service 
connection claim for right thumb disorder was denied on the 
basis that the veteran did not provide evidence in support of 
his claim.  The veteran did not file a notice of 
disagreement.  The December 1982 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, when a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  As the veteran's claim was received prior 
to August 29, 2001, these amendments are not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Evidence received prior to the December 1982 rating decision 
included service medical records.  Service medical records in 
the claims file at that time did not note a chronic right 
thumb disorder incurred in service.  Separation examination 
report dated in July 1970 did not indicate a diagnosed right 
thumb disorder.  There were no post-service medical records 
showing a right thumb disorder.  The RO relied on the above 
evidence in making its determination.

Evidence received since the December 1982 rating decision 
includes testimony from the veteran at a personal hearing.  
The veteran testified that a little fragment entered his 
right thumb during the small-arms fire causing infection.  
The veteran stated that he underwent surgery for his right 
thumb in service in California.  Additional service medical 
records received from the veteran and his representative in 
February 2003 indeed showed that the veteran received 
treatment for a right thumb swelling and pain in June 1970.  
Incision and drainage of the right thumb was performed in 
June 1970.  According to the report, classical felon 
incisions on either side of the thumb were done.  A small 
Penrose drain was placed in the through and through incision.  
Postoperative course was uneventful although the thumb 
appeared to heal rather slowly.  

A March 2004 medical statement from Dr. Allen indicated that 
the veteran has a permanent disability to his right thumb as 
a result of the in-service injury.  A statement from the 
veteran's brother dated in March 2004 indicated that the 
veteran still suffers from a right thumb disorder that limits 
his capabilities.  

The documents and testimony received since December 1982 
provides credible supporting evidence of the veteran's in-
service right thumb injury.  Moreover, Dr. Allen's medical 
opinion is significant in showing a relationship between a 
current right thumb disorder and service.  Therefore, the 
evidence received since December 1982, including the 
testimony from the veteran and statement from his brother, is 
so significant that it must be considered to fairly decide 
the merits of the veteran's underlying claim.  As such, 
evidence received since the December 1982 rating decision is 
new and material, and the veteran's claims of entitlement to 
service connection for right thumb disorder has been 
reopened.  

Analysis of Service Connection Claim

As discussed above, service medical records demonstrate 
treatment for the veteran's in-service right thumb injury.  

As for whether the veteran has a current right thumb disorder 
and whether it is related to service, the private medical 
report from Dr. Allen dated in March 2004 specifically 
discusses the fact that the veteran's current complaints of 
numbness at the tip of his thumb with shooting pains into his 
forearm are supported by clinical findings of no sensation to 
pinprick over the distal tip of his right thumb.  Dr. Allen 
further found that these residual problems of the right thumb 
were permanent and were sustained as a result of the in-
service infection and poor healing.  Dr. Allen's opinion is 
supported by clinical findings, apparent review of the 
records, and the evidence of treatment in service. 

In contrast, VA examination report in March 2003 did not 
appear to find any residuals of a right thumb injury.  The 
examiner further found that any residuals of the right thumb 
were not at least as likely as not related to service.  The 
examiner's opinion was based upon the fact that there was no 
medical treatment for the right thumb following service.  

With regards to whether the veteran has current residuals of 
a right thumb injury.  Dr. Allen's opinion is supported by 
the veteran's subjective complaints and the witness statement 
of the veteran's brother.  The Board finds both of these 
statements to be credible.  With this supporting evidence, 
the Board finds that the veteran has a chronic right thumb 
disorder.  

The evidence is also less than certain as to whether the 
right thumb disorder is related to service.  However, 
resolving doubt in the veteran's favor, the Board concludes 
that the right thumb disorder is related to service.  Service 
connection is therefore warranted for right thumb disorder. 


ORDER

Entitlement to service connection for left leg disorder, lung 
disorder, bilateral hearing loss, and tinnitus is denied.  To 
this extent, the appeal is denied. 

Entitlement to service connection for right thumb disorder is 
granted.  To this extent, the appeal is granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



